          Case 1:19-cr-10256-WGY Document 1 Filed 07/24/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      Criminal No.
 UNITED STATES OF AMERICA

                                                      Violations:
                V.


                                                      Count One: Possession with Intent to Distribute
 DAMIEN BYNOE,
                                                      Heroin and Cocaine
                                                      (21 U.S.C. § 841(a)(1))
             Defendant

                                                      Count Two: Felon in Possession of Firearm and
                                                      Ammunition
                                                      (18 U.S.C. § 922(g)(1))

                                                      Drug Forfeiture Allegation:
                                                      (21 U.S.C. § 853)

                                                      Firearm Forfeiture Allegation:
                                                      (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))


                                         INDICTMENT


                                          COUNT ONE
                     Possession with Intent to Distribute Heroin and Cocaine
                                     (21 U.S.C. § 841(a)(1))

The Grand Jury charges:

       On or about January 18, 2019, in Boston, in the District of Massachusetts, the defendant,

                                       DAMIEN BYNOE,

did knowingly and intentionally possess with intent to distribute a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance, and a mixture and

substance containing a detectable amount of cocaine, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Section 841(a)(1).
         Case 1:19-cr-10256-WGY Document 1 Filed 07/24/19 Page 2 of 5



                                         COUNT TWO
                        Felon in Possession of Firearm and Ammunition
                                     (18 U.S.C.§ 922(g)(1))

The Grand Jury further charges:

       On or about January 18,2019, in Boston, in the District of Massachusetts, the defendant,

                                       DAMIEN BYNOE,

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, a Ruger model P95 9 millimeter semi-automatic pistol bearing serial number

314-94116 containing six rounds of Luger brand 9 millimeter ammunition; one round of Luger

brand 9 millimeter ammunition; and 61 rounds of Winchester brand .22 caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
          Case 1:19-cr-10256-WGY Document 1 Filed 07/24/19 Page 3 of 5



                              DRUG FORFEITURE ALLEGATION
                                         (21 U.S.C. § 853)

         1.     Upon conviction of the offense in violation of Title 21, United States Code,

 Section 841(a)(1), set forth in Count One of this Indictment, the defendant,

                                        DAMIEN BYNOE,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of

such offense; and any property used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, such offense.

        2.      If any of the property described in Paragraph 1, above, as being forfeitable

 pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

 defendants —


                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendant up to the value of the property described

in Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.
             Case 1:19-cr-10256-WGY Document 1 Filed 07/24/19 Page 4 of 5



                             FIREARM FORFEITURE ALLEGATION
                          (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

         The Grand Jury further finds that:

        1.      Upon conviction of the offense in violation of 18, United States Code, Section

922(g)(1), set forth in Count Two of this Indictment, the defendant,

                                         DAMIEN BYNOE,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1), and

Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or used in

any knowing commission ofthe offenses. The property to be forfeited includes, but is not

limited to, the following:

                a. a Ruger model P95 9 millimeter semi-automatic pistol bearing serial number
                   314-94116 containing six rounds of Luger brand 9 millimeter ammunition;

                b. one round of Luger brand 9 millimeter ammunition; and

                c.   61 rounds of Winchester brand .22 caliber ammunition.

       2.       If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

                        a. cannot be located upon the exercise of due diligence;

                        b. has been transferred or sold to, or deposited with, a third party;

                        c. has been placed beyond the jurisdiction of the Court;

                        d. has been substantially diminished in value; or

                        e. has been commingled with other property which cannot be divided
                           without difficulty;
          Case 1:19-cr-10256-WGY Document 1 Filed 07/24/19 Page 5 of 5



it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.

                                                      A TRUE BILL




CHRISTOPHER POHL
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: July 24,2019
Returned into the District Court by the Grand Jurors and filed.




                                                                  w/r?
